

NEITHER THIS WARRANT NOR THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  NEITHER THIS WARRANT NOR THE SECURITIES
REPRESENTED BY THIS WARRANT MAY BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
SUCH APPLICABLE STATE SECURITIES LAWS.
 
THIS DETACHABLE AND TRANSFERABLE WARRANT (this “Warrant”) IS BEING ISSUED
PURSUANT TO THE TERMS OF A LOAN AGREEMENT DATED AS OF THE DATE HEREOF (the “Loan
Agreement”), BY AND AMONG OAK TREE EDUCATIONAL PARTNERS, INC. AND ITS
SUBSIDIARIES, AS BORROWERS, AND DEERPATH FUNDING, LP, AS LENDER AND AS AGENT FOR
THE LENDERS
 
WARRANT TO PURCHASE
 
SHARES OF COMMON STOCK OF
 
OAK TREE EDUCATIONAL PARTNERS, INC.
 
No.  2010-03
November 30, 2010



Expiring at 5:00 p.m.  New York, New York time on November 30, 2020 (the
“Expiration Date”)
 
THIS CERTIFIES that, for value received, Deerpath Funding, LP, a Delaware
limited partnership (together with its successors and assigns, the “Holder”), is
entitled to subscribe for and purchase from Oak Tree Educational Partners, Inc.,
a Delaware corporation formerly known as Florham Consulting Corp. (the
“Company”), Six Hundred Twenty Eight Thousand Eight Hundred Fifty Seven
(628,857) fully paid and non-assessable shares of the Company’s Common Stock,
which constitutes 2.50% of the Company’s aggregate outstanding Equity Securities
at the Original Issue Date, determined on a Fully Diluted Basis in accordance
with the Loan Agreement including the Equity Securities underlying this Warrant
and the Deerpath Shares (as defined below), at a purchase price of $0.50 per
share of Common Stock, as such price may be adjusted from time to time as shall
result from the adjustments specified in this Warrant (the “Exercise Price”),
subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Loan Agreement.  As used herein, the
following terms shall have the meanings set forth below.
 
 

--------------------------------------------------------------------------------

 

Applicable Percentage means, with respect to any holder of any Equity Securities
of the Company, the percentage obtained by dividing (a) the number of such
Equity Securities held by such holder on a Fully Diluted Basis, by (b) the total
number of Equity Securities of the Company on a Fully Diluted Basis.
 
Board of Directors means the board of directors of the Company.
 
Cashless Exercise means an exchange of this Warrant by Holder for that number of
Equity Securities determined by multiplying the number of Warrant Shares
purchased hereunder by a fraction, the numerator of which shall be the
difference between (x) the Per Share Market Value of the Common Stock on the
date of exercise and (y) the Exercise Price per share for such Warrant Shares,
and the denominator of which shall be the Per Share Market Value of the Common
Stock on the date of exercise.
 
Certificate of Incorporation means the Certificate of Incorporation of the
Company as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.
 
Change of Control has the meaning set forth in the Loan Agreement.
 
Commission means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act and/or the Exchange Act.
 
Common Stock means the Common Stock, $0.0001 par value per share, of the Company
and any other Equity Securities into which such stock may hereafter be changed.
 
Company is defined in the Preamble hereto, and shall also include any successor
thereto with respect to the obligations hereunder, by merger, consolidation or
otherwise.
 
Convertible Securities means evidences of indebtedness, units, interests or
other securities which are convertible into or exercisable or exchangeable for,
with or without payment of additional consideration in cash or property into,
Equity Securities, either immediately or upon a specified date or the happening
of a specified event.
 
Deerpath Shares has the meaning set forth in the Investor Rights Agreement.
 
Dilution Fee has the meaning set forth in Section 4.3(a).
 
Equity Securities means any and all of the Company’s shares, interests,
participations or other equivalents of or interests in (however designated)
corporate or capital stock, including, without limitation, shares of Common
Stock, preferred stock or preference stock, and any other equity interests or
equivalents of the Company.
 
Event of Noncompliance has the meaning set forth in Section 4.6(a).
 
 
2

--------------------------------------------------------------------------------

 

Excess Compensation means any compensation or other consideration promised or
paid to any officer, director, employee or holder of Equity Securities of the
Company in connection with a Sale Transaction, including but not limited to any
premium, signing bonus, sales commission, personal goodwill payment,
noncompetition payment, promissory note, distribution, dividend, guaranteed
payment or other similar payment paid or delivered to such officer, director,
employee or holder in connection with the Sale Transaction or at any time within
the year following the closing of such Sale Transaction (other than any
reasonable and customary salary, bonus, fee or other similar compensation
payment for employment, consulting or independent contractor services actually
performed by such Person following the closing of such Sale Transaction pursuant
to a written agreement) that exceeds (in the aggregate with all other
compensation and consideration promised or paid to such Person in connection
with the Sale Transaction and within the year following the closing of such Sale
Transaction) such Person’s Applicable Percentage of the aggregate amount of
compensation and other consideration that is paid ratably to all holders of the
Company’s Equity Securities in connection with such Sale Transaction.
 
Exchange Act means the Securities Exchange Act of 1934, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the
time.  Reference to a particular section of the Exchange Act shall include a
reference to the comparable section, if any, of any such similar or successor
federal statute.
 
Exercise Date has the meaning set forth in Section 2.1(c).
 
Exercise Price has the meaning set forth in the Preamble hereto.
 
Exercise Notice has the meaning set forth in Section 2.1(b).
 
Expiration Date has the meaning set forth in the Preamble hereto.
 
Fully Diluted Basis means, with respect to the Equity Securities at any time of
determination, the number of Equity Securities that would be issued and
outstanding at such time, assuming that all outstanding options, rights or
warrants to subscribe for Equity Securities and all derivative and Convertible
Securities and all options or rights to acquire Convertible Securities have been
exercised, converted or exchanged, including this Warrant.
 
Holder has the meaning set forth in the Preamble hereto.
 
Investor Rights Agreement means that certain Investor Rights Agreement dated the
Original Issue Date, by and among Holder, the Company and the other holders of
Equity Securities of the Company named therein, as amended, modified and
supplemented from time to time.
 
Lender has the meaning set forth in the Loan Agreement.
 
Liquidity Event has the meaning set forth in the Loan Agreement.
 
Loan Agreement has the meaning set forth in the Legend hereto.
 
Loan Documents has the meaning set forth in the Loan Agreement.
 
 
3

--------------------------------------------------------------------------------

 

Original Issue Date means the date of the original issuance of this Warrant.
 
Per Share Market Value means the closing price of a share of  Common Stock on
the principal securities exchange (including the Over-the-Counter Bulletin
Board) on which such shares are traded on the day immediately preceding the date
as of which Per Share Market Value is being determined, or on the next preceding
date on which such shares are traded if no shares were traded on such
immediately preceding day, or if the shares are not traded on a securities
exchange, Per Share Market Value shall be deemed to be the average of the high
bid and low asked prices of the shares in the market on which such shares trade
on the day immediately preceding the date as of which Per Share Market Value is
being determined or on the next preceding date on which such high bid and low
asked prices were recorded.
 
Person shall be construed as broadly as possible and shall include an individual
or natural person, a partnership (including a limited liability partnership), a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization and a Governmental
Authority (as defined in the Loan Agreement).
 
Sale Transaction means the occurrence of any of the following: (a) the sale,
transfer, conveyance or other disposition to any Person, in one or a series of
transactions, of all or substantially all of the assets of the Company or any of
its Subsidiaries, (b) the adoption of a plan relating to the liquidation,
dissolution or winding up of the Company or any of its Subsidiaries, (c) the
consummation of any transaction (including, without limitation, any merger or
consolidation) which results in a Person or group of Persons (other than (i) the
Controlling Shareholders, with respect to the Company, or (ii) the Company or
any other Subsidiary, with respect to any Subsidiary of the Company) becoming
the Beneficial Owner of more than fifty percent (50%) of the Voting Interests of
the Company or any of its Subsidiaries, measured by voting power rather than
number of shares; or (d) the consolidation of the Company or any Subsidiary
with, or merger with or into, any Person (other than the Company or any
Subsidiary), or the consolidation of any Person (other than the Company or any
Subsidiary) with, or merger with or into, the Company or any Subsidiary, in any
such event pursuant to a transaction in which any of the outstanding Voting
Interests of the Company or such Subsidiary, as applicable, are converted into
or exchanged for cash, securities or other property, other than any such
transaction where the Voting Interests of the Company or such Subsidiary, as
applicable, outstanding immediately prior to such transaction are converted into
or exchanged for Voting Interests of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Interests of
such surviving or transferee Person immediately after giving effect to such
issuance.  For the purposes of this definition of “Sale Transaction”, (i) any
Change of Control of an entity holds Equity Securities of the Company will be
deemed to be a transfer of such Equity Securities of the Company, and (ii) the
definition of “Person” shall include two or more Persons acting as a
partnership, limited partnership, syndicate or other group.
 
Securities Act means the Securities Act of 1933, as amended, and any similar or
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.  Reference to a
particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such similar or successor federal statute.
 
 
4

--------------------------------------------------------------------------------

 

Subsidiaries means any entity of which the Company is the owner, directly or
indirectly, through intermediate entities, of at least fifty percent (50%) of
such entity’s capital stock, membership interests, partnership interests or
other equity interests.
 
Term Loan has the meaning set forth in the Loan Agreement.
 
Trading Day means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, the over-the-counter market as reported by National Quotation
Bureau Incorporated (or any similar organization or agency succeeding its
functions of reporting prices); provided, however, that in the event that the
Common Stock is not listed or quoted as set forth in (a) hereof, then Trading
Day shall mean (b) any day except Saturday, Sunday and any day which shall be a
legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.
 
Voting Interests has the meaning set forth in the Loan Agreement.
 
Warrant(s) has the meaning set forth in the Legend hereto and shall include the
Warrant Shares.
 
Warrant Office has the meaning set forth in Section 3.1.
 
Warrant Shares means the shares of Common Stock and any other Equity Securities
of the Company into which this Warrant may be exercised.
 
1.2         Accounting Terms and Determinations.  Except as otherwise may be
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Holder hereunder shall be
prepared, in accordance with GAAP.  All calculations made for the purposes of
determining compliance with the terms of this Warrant shall (except as otherwise
may be expressly provided herein) be made by application of GAAP.
 
1.3         Rules of Construction.  The title of and the section and paragraph
headings in this Warrant are for convenience of reference only and shall not
govern or affect the interpretation of any of the terms or provisions of this
Warrant.  The use herein of the masculine, feminine or neuter forms shall also
denote the other forms, as in each case the context may require.  Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.  The
language used in this Warrant has been chosen by the parties to express their
mutual intent, and no rule of strict construction shall be applied against any
party.  In the case of this Warrant, (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms; (b)
Annex, Exhibit, Schedule and Section references are to this Warrant unless
otherwise specified; (c) the term “including” is not limiting and means
“including but not limited to”; (d) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”; (e) unless otherwise expressly provided
in this Warrant, (i) references to agreements and other contractual instruments
(or to specific provisions therein) shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of the
Warrant, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Warrant may
use several different limitations, tests or measurements to regulate the same or
similar matters, all of which are cumulative and each shall be performed in
accordance with its terms; and (g) this Warrant is the result of negotiations
among and has been reviewed by counsel to the Company and the other parties
thereto and is the product of all parties; accordingly, it shall not be
construed against Holder merely because of Holder’s involvement in its
preparation.
 
 
5

--------------------------------------------------------------------------------

 

1.4         Fiduciary Duties  Pre or post exercise of this Warrant, Holder is a
beneficiary of the fiduciary duties owed by the Board of Directors to a minority
owner of Equity Securities.
 
ARTICLE II
EXERCISE OF WARRANT
 
2.1         Method of Exercise

 
(a)           This Warrant may be exercised, in whole or in part, by the Holder
at any time, and from time to time, before 5:00 p.m., New York, New York time,
on the Expiration Date.
 
(b)           To exercise this Warrant, the Holder shall deliver to the Company,
at the Warrant Office designated herein, (i) a written exercise notice in the
form attached as Exhibit A hereto (the “Exercise Notice”), stating therein the
election of Holder to exercise this Warrant in the manner provided in the
Exercise Notice; (ii) payment in full of the Exercise Price, as adjusted, if
applicable, (A) in cash or by certified check or wire transfer for all Warrant
Shares purchased hereunder, (B) through a Cashless Exercise (the Exercise Notice
shall set forth the calculation upon which the Cashless Exercise is based) or
(C) a combination of (A) and (B) above; and (iii) this Warrant.
 
(c)           In the event of any exercise of this Warrant in accordance with
and subject to the terms and conditions hereof, certificates for the Warrant
Shares so purchased shall be dated the date of such exercise (the “Exercise
Date”) and delivered to the Holder’s prime broker as specified in the Holder’s
exercise form within a reasonable time, not exceeding five (5) Trading Days
after such exercise (the “Delivery Date”) or, at the request of the Holder
(provided that a registration statement under the Securities Act providing for
the resale of the Warrant Shares is then in effect or that the Warrant Shares
are otherwise exempt from registration), issued and delivered to the Depository
Trust Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal
Agent Commission System (“DWAC”)  when available, within a reasonable time, not
exceeding five (5) Trading Days after such exercise, and the Holder hereof shall
be deemed for all purposes to be the holder of the Warrant Shares so purchased
as of the date of such exercise.  The Holder shall deliver this original
Warrant, or an indemnification reasonably acceptable to the Issuer undertaking
with respect to such Warrant in the case of its loss, theft or destruction, at
such time that this Warrant is fully exercised.  With respect to partial
exercises of this Warrant, the Company shall keep written records for the Holder
of the number of Warrant Shares exercised as of each date of exercise and the
remaining number of Warrant Shares issuable upon further exercise of this
Warrant.
 
 
6

--------------------------------------------------------------------------------

 

2.2         Regulatory Compliance.  If any shares of Common Stock to be reserved
for the purpose of exercise of this Warrant require registration or listing with
or approval of any governmental authority, stock exchange or other regulatory
body under any federal or state law or regulation or otherwise before such
shares may be validly issued or delivered upon conversion, the Company shall, at
its sole cost and expense, in good faith and as expeditiously as possible,
endeavor to secure such registration, listing or approval, as the case may be.
 
2.3         Expenses and Taxes.  The Company shall pay all expenses and taxes
(including, without limitation, all documentary, stamp, transfer or other
transactional taxes) other than income taxes attributable to the preparation,
issuance or delivery of this Warrant and of the Warrant Shares.
 
2.4         Reservation of Equity Securities.  The Company shall, during the
period within which this Warrant may be exercised, reserve and keep available
out of its authorized and unissued Common Stock, solely for the purpose of
effecting the exercise of this Warrant, such number of shares of Common Stock
equal to at least one hundred percent (100%) of the aggregate number of shares
of Common Stock as shall from time to time be sufficient to effect the exercise
of this Warrant.
 
2.5         Valid Issuance.  All Equity Securities issued upon exercise of this
Warrant will, upon payment of the Exercise Price and issuance by the Company, be
duly authorized, validly and legally issued, fully paid and nonassessable and
free and clear of all taxes, liens, security interests, charges and other
encumbrances or restrictions with respect to the issuance thereof and, without
limiting the generality of the foregoing, the Company shall take all actions
necessary to ensure such result and shall not take any action which will cause a
contrary result.
 
2.6         Acknowledgment of Rights Upon Exercise.  At the time of the exercise
of this Warrant in accordance with the terms hereof and upon the written request
of the Holder, the Company will acknowledge in writing its continuing obligation
to afford to the Holder all rights provided by the provisions of this Warrant,
unless otherwise specifically denied herein; provided, however, that if the
Holder shall fail to make any such request, such failure shall not affect the
continuing obligation of the Company to afford to the Holder any such rights.
 
2.7         No Fractional Shares.  No fractional shares of Common Stock shall be
issued upon exercise of this Warrant.  In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Holder shall round the number of
shares to be issued upon exercise up to the nearest whole number of shares.
 
ARTICLE III
TRANSFER
 
3.1         Warrant Office.  The Company shall maintain an office for certain
purposes specified herein (the “Warrant Office”), which office shall be the
Company’s principal executive offices, and may subsequently be such other office
of the Company in the continental United States as to which written notice has
previously been given to the Holder.  The Company shall maintain, at the Warrant
Office, a register for this Warrant in which the Company shall record (i) the
name and address of the person in whose name this Warrant has been issued (as
well as the name and address of each permitted assignee of the rights of the
registered owner hereof) and (ii) the number of Warrant Shares issuable upon the
exercise or exchange hereof.
 
 
7

--------------------------------------------------------------------------------

 

3.2         Ownership of Warrant.  The Company may deem and treat the person in
whose name this Warrant is registered as the Holder and owner hereof until
provided with notice to the contrary.  This Warrant may be exercised by an
assignee for the purchase of Warrant Shares without having a new Warrant issued.
 
3.3         Transferability of Warrant.  Subject to Section 3.4, this Warrant
may be transferred by a Holder, in whole or in part, without the consent of the
Company.  If transferred pursuant to this Section 3.3, this Warrant may be
transferred on the books of the Company by the Holder hereof in person or by
duly authorized attorney, upon surrender of this Warrant at the principal office
of the Company, properly endorsed (by the Holder executing an assignment in the
form attached as Exhibit B hereto) and upon payment of any necessary transfer
tax or other governmental charge imposed upon such transfer.  This Warrant is
exchangeable at the principal office of the Company for Warrants to purchase the
same aggregate number of Warrant Shares, each new Warrant to represent the right
to purchase such number of Warrant Shares as the Holder hereof shall designate
at the time of such exchange.  All Warrants issued on transfers or exchanges
shall be dated the Original Issue Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.
 
3.4         Compliance with Securities Laws.
 
(a)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the Warrant Shares to be issued upon exercise hereof are
being acquired solely for the Holder's own account and not as a nominee for any
other party, and for investment.
 
(b)           Except as provided in paragraph (c) below, this Warrant and all
certificates representing Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form:
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.
 
 
8

--------------------------------------------------------------------------------

 

(c)           The Company agrees to reissue this Warrant or certificates
representing any of the Warrant Shares, without the legend set forth above, upon
request by Holder at any time following the date that is six (6) months
following the Original Issue Date.  [Whenever a certificate representing the
Warrant Shares is required to be issued to the Holder without a legend, in lieu
of delivering physical certificates representing the Warrant Shares, the Company
shall cause its transfer agent to electronically transmit the Warrant Shares to
the Holder by crediting the account of the Holder or Holder's Prime Broker with
DTC through its DWAC system (to the extent not inconsistent with any provisions
of this Warrant)].
 
(d)           Accredited Investor Status. At the time of the exercise of this
Warrant, the Holder (i) shall be an “accredited investor” as defined in
Regulation D under the Securities Act, or (ii) shall exercise this Warrant by
means of a Cashless Exercise as provided for in Section 2.1(b).
 
ARTICLE IV
COVENANTS
 
4.1         Notices of Certain Actions.  In case the Company proposes to (i) pay
any dividend or make any distribution payable in Equity Securities, evidences of
indebtedness, cash or other property or assets to the holders of Equity
Securities, (ii) offer to the holders of Equity Securities rights or warrants to
subscribe for or purchase any Equity Securities or any other rights or options,
(iii) effect any reclassification of the Equity Securities (other than a
reclassification involving merely the subdivision or combination of outstanding
Equity Securities), or any capital reorganization or any consolidation or merger
(other than a merger in which no distribution of securities or other property is
to be made to then current holders of Equity Securities), or any sale, transfer
or other disposition of its property, assets and business as an entirety or
substantially as an entirety, or the liquidation, dissolution or winding up of
the Company, (iv) effect a transaction constituting a Liquidity Event,
(v) commence a voluntary (or becomes subject to an involuntary) dissolution,
liquidation or winding up or (vi) issue any Equity Securities, options or
Convertible Securities, then, in each such case, the Company shall mail (by
first class mail, postage prepaid) to the Holder, notice of such proposed
action, which shall specify the material terms thereof and the date on which the
books of the Company shall close, or a record shall be taken, for determining
holders of Equity Securities entitled to receive such dividends, distributions
or issuances of such rights or options, or the date on which such
reclassification, reorganization, consolidation, merger, sale, transfer, other
disposition or transaction constituting a Liquidity Event or such liquidation,
dissolution, winding up shall take place or commence, as the case may be, and
the date as of which it is expected that holders of Equity Securities of record
shall be entitled to receive securities or other property deliverable upon such
action, if any such date is to be fixed.  Such notice shall be mailed in the
case of any action covered by clause (i) or (ii) above at least ten (10) days
prior to the record date for determining holders of Equity Securities for
purposes of receiving such payment or offer, and in the case of any action
covered by clause (iii) through (vi) above at least ten (10) days prior to the
date upon which such action takes place and ten (10) days prior to any record
date to determine holders of Equity Securities entitled to receive such
securities or other property.
 
 
9

--------------------------------------------------------------------------------

 

4.2         No Inconsistent Agreements.  The Company has not entered into and
will not enter into any agreement or similar arrangements, the performance by
the Company, or the terms of which, would in any manner conflict with, restrict
or be inconsistent with the performance by the Company of its obligations under
this Agreement.
 
4.3         Dilution Fee.
 
(a)           Until the earlier to occur of the exercise in full of this Warrant
or the Expiration Date, if any distribution is made on or with respect to the
Equity Securities, the Holder of this Warrant as of the record date established
by the Board of Directors for such distribution on the Equity Securities shall
be entitled to receive a fee (the “Dilution Fee”) in an amount (whether in the
form of cash, notes, securities or other property) equal to the amount (and in
the form) of the distribution that such Holder would have received had this
Warrant been exercised in full as of the date immediately prior to the record
date for such distribution, such Dilution Fee to be payable on the same payment
date established by the Board of Directors for the payment of such distribution;
provided, however, that if the Company declares and pays a distribution on the
Equity Securities consisting in whole or in part of Common Stock, then no such
Dilution Fee shall be payable in respect of this Warrant on account of the
portion of such distribution payable in Common Stock and in lieu thereof the
adjustment in Article V hereof shall apply.  The record date for any such
Dilution Fee shall be the record date for the applicable distribution on the
Equity Securities, and any such Dilution Fee shall be payable to the Persons in
whose name this Warrant is registered at the close of business on the applicable
record date.
 
(b)           No distribution shall be paid or declared on any Equity Securities
(other than distributions payable in Common Stock for which an adjustment was
made pursuant to Article V hereof), unless the Dilution Fee, payable in the same
consideration and manner, is simultaneously paid or provided for, as the case
may be, in respect of this Warrant in an amount determined as set forth above.
For purposes hereof, the term “distribution” shall include any pro rata dividend
or distribution by the Company, out of funds of the Company legally available
therefor, of cash, property, securities (including, but not limited to,
Convertible Securities, rights, warrants or options) or other property or assets
to the holders of the Equity Securities, whether or not paid out of capital,
surplus or earnings other than liquidation.
 
(c)           Prior to making any distribution on or with respect to Equity
Securities, the Company shall take all prior action necessary to authorize the
issuance of any securities payable as the Dilution Fee in respect of this
Warrant.
 
4.4         Personal Gain on Sale Transaction.  Without the prior written
consent of the Holder, neither the Company nor any of its Subsidiaries or equity
holders shall enter into any Sale Transaction if any Person will receive any
Excess Compensation unless, in connection with such Sale Transaction, proper
provisions are made such that the buyer in such Sale Transaction agrees to pay
to Holder an amount equal to the amount of such Excess Compensation times the
Holder’s Applicable Percentage, such amount to be paid on the same terms and
conditions as the Excess Compensation is paid to such other Persons.
 
 
10

--------------------------------------------------------------------------------

 

4.5         Limitation on Certain Restrictions.  Without the prior written
consent of the Holder, the Company shall not, and the Company shall not permit
or cause any of its Subsidiaries, directly or indirectly, to create or otherwise
cause or suffer to exist or become effective any restriction or encumbrance on
the ability of the Company or such Subsidiary to perform and comply with their
respective obligations under this Warrant.
 
4.6         Events of Noncompliance and Remedies.
 
(a)           Events of Noncompliance.  If the Company fails to keep and fully
and promptly perform in all material respects any of the covenants or terms
contained or referenced in this Article IV within thirty (30) days from the
written notice from Holder specifying what failure has occurred, or requesting
that a specified failure be remedied (an “Event of Noncompliance”), then Holder
shall be entitled to the remedies set forth in subsection (b) hereof.
 
(b)           On the occurrence of an Event of Noncompliance, in addition to any
remedies the Holder may have under applicable law, the Holder may bring any
action for injunctive relief or specific performance of any term or covenant
contained herein, the Company hereby acknowledging that an action for money
damages may not be adequate to protect the interests of the Holder hereunder.
 
ARTICLE V
ANTI-DILUTION AND ADDITIONAL EVENTS
 
5.1         Adjustment of Exercise Price.  If the Common Stock as presently
constituted shall be changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another entity (whether by
reason of merger, consolidation, recapitalization, reclassification, split,
reverse split, combination of shares, or otherwise) or if the number of shares
of Common Stock shall be increased through the payment of a share dividend, the
Holder shall receive upon exercise of this Warrant, the number and kind of
shares or other securities into which each outstanding share of Common Stock
shall be so changed, or for which each such share of Common Stock shall be
exchanged, or to which each such share of Common Stock shall be entitled, as the
case may be.  The Exercise Price and other terms of this Warrant shall be
appropriately amended to reflect the foregoing events.  If there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
of any shares or other securities into which the Common Stock shall have been
changed, or for which the shares of Common Stock shall have been exchanged,
then, if the Board of Directors shall, in its sole discretion, determine that
such change equitably requires an adjustment in the Exercise Price, such
adjustment shall be made in accordance with that determination.  Notice of any
adjustment shall be given by the Company to the Holder.
 
 
11

--------------------------------------------------------------------------------

 

5.2         No Impairment.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder, but will at all times in good
faith assist in the carrying out of all the provisions of this Article V and in
the taking of all such action as may be necessary or appropriate in order to
protect against impairment the right of the Holder to exercise this Warrant.  In
the event the Holder shall elect to exercise this Warrant, in whole or in part,
as provided herein, the Company cannot refuse exercise based on any claim that
the Holder or anyone associated or affiliated with such holder has been engaged
in any violation of law, unless the Company receives (a) an order from the
Commission prohibiting exercise of this Warrant or (b) an injunction from a
court, on notice, restraining and/or adjoining exercise of this Warrant.
 
5.3         Certificates as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Exercise Price or number of shares of Common
Stock for which this Warrant is exercisable pursuant to this Article V, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon written
request of the Holder, at any time, furnish or cause to be furnished to the
Holder a like certificate setting forth such adjustments and readjustments, the
Exercise Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the exercise of this Warrant.  Notwithstanding the foregoing,
the Company shall not be obligated to deliver a certificate unless such
certificate would reflect an increase or decrease of at least one percent of
such adjusted amount; if the Company so postpones delivering a certificate, such
prior adjustment shall be carried forward and made as soon as such adjustment,
together with other adjustments required by this Article V and not previously
made, would result in an adjustment of one percent or more.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
6.1         Representations and Warranties by the Company. The Company hereby
represents and warrants to the Holder that the statements in the following
paragraphs of this Section 6.1 are true and correct as of the date hereof.
 
(a)           Organization and Authority. The Company (i) is a corporation duly
organized, validly existing, and in good standing in the State of Delaware, and
(ii) has the corporate power and authority to own and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.
 
(b)           Company Power. The Company has all requisite legal and corporate
power and authority to execute, issue and deliver this Warrant, to issue the
Warrant Shares issuable upon exercise or conversion of this Warrant, and to
carry out and perform its obligations under this Warrant and any related
agreements.
 
(c)           Authorization; Enforceability. All corporate action on the part of
Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of the Company
enforceable against the Company in accordance with its terms.
 
 
12

--------------------------------------------------------------------------------

 

(d)           Valid Issuance of Warrant and Warrant Securities.  This Warrant
has been validly issued and is free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. The Warrant Shares issuable upon exercise of this Warrant, when
issued, sold and delivered in accordance with the terms of this Warrant, will be
duly and validly issued, fully paid and nonassessable, and will be free of
restrictions on transfer other than applicable state and federal securities
laws.  Subject to applicable restrictions on transfer, the issuance and delivery
of this Warrant and the Warrant Shares issuable upon exercise or conversion of
this Warrant are not subject to any preemptive or other similar rights or any
liens or encumbrances except as specifically set forth in this Warrant.  The
offer, sale and issuance of the Warrant Shares, as contemplated by this Warrant,
are exempt from the prospectus and registration requirements of applicable
United States federal and state securities laws, and neither Company nor any
authorized agent acting on its behalf has or will take any action hereafter that
would cause the loss of such exemption.
 
(e)           No Conflict. The execution, delivery, and performance of this
Warrant will not result in (i) any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice (A) any provision of the Company’s Certificate of Incorporation or
bylaws; (B) any provision of any judgment, decree, or order to which the Company
is a party, by which it is bound, or to which any of its material assets are
subject; (C) any contract, obligation, or commitment to which the Company is a
party or by which it is bound; or (D) any statute, rule, or governmental
regulation applicable to the Company, or (ii) the creation of any material lien,
charge or encumbrance upon any material assets of the Company.
 
(f)           Warrant Shares.  The Warrant Shares constitute 2.50% of the
Company’s aggregate outstanding Equity Securities at the Original Issue Date,
determined on a Fully Diluted Basis including the Equity Securities underlying
this Warrant and the Deerpath Shares.
 
ARTICLE VII
MISCELLANEOUS
 
7.1         ENTIRE AGREEMENT AND TERM.  THIS WARRANT, THE LOAN AGREEMENT
(INCLUDING BUT NOT LIMITED TO, THE PROVISIONS RELATING TO GOVERNING LAW, JURY
WAIVER, VENUE, SERVICE OF PROCESS AND ARBITRATION) AND ALL LOAN DOCUMENTS (AS
DEFINED IN THE LOAN AGREEMENT) CONTAIN THE ENTIRE AGREEMENT BETWEEN THE HOLDER
HEREOF AND THE COMPANY WITH RESPECT TO THE WARRANT SHARES PURCHASABLE UPON
EXERCISE HEREOF AND THE RELATED TRANSACTIONS AND SUPERSEDE ALL PRIOR
ARRANGEMENTS OR UNDERSTANDINGS WITH RESPECT THERETO.  ALL RIGHTS OF HOLDER SET
FORTH HEREIN SHALL CONTINUE UNTIL HOLDER NO LONGER OWNS ANY INTEREST IN THE
WARRANT OR WARRANT SHARES.
 

 
13

--------------------------------------------------------------------------------

 

7.2         Waiver and Amendment.  Any term or provision of this Warrant may be
waived at any time by the party which is entitled to the benefits thereof, and
any term or provision of this Warrant may be amended or supplemented in writing
at any time by agreement of the Holder and the Company.  A waiver of any breach
or failure to enforce any of the terms or conditions of this Warrant shall not
in any way affect, limit or waive a party’s rights hereunder at any time to
enforce strict compliance thereafter with every term or condition of this
Warrant.
 
7.3         Severability.  In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not, at the election of the party for whom the
benefit of the provision exists, be in any way impaired.
 
7.4         Copy of Warrant.  A copy of this Warrant shall be filed among the
records of the Company.
 
7.5         Notice.
 
(a)           Any notice or other instrument or document required or permitted
to be given or delivered to the Holder shall be in writing and delivered at, or
sent by certified or registered mail or by facsimile to the Holder at, the last
address shown on the books of the Company maintained at the Warrant Office for
the registration of this Warrant or at any more recent address of which the
Holder shall have notified the Company in writing.  Any notice or other document
required or permitted to be given or delivered to the Company, other than such
notice or documents required to be delivered to the Warrant Office, shall be
delivered at, or sent by certified or registered mail or by facsimile to, the
Warrant Office.
 
(b)           Failure to file any notice or to mail any notice, or any defect in
any notice, pursuant to this Section 7.5, shall not affect the legality or
validity of any transaction giving rise thereto.
 
7.6         Limitation of Liability.  No provision hereof, in the absence of
affirmative action by the Holder to purchase Warrant Shares, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Warrant Shares or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 

 
14

--------------------------------------------------------------------------------

 

7.7         Exchange, Loss, Destruction, etc. of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, mutilation
or destruction of this Warrant, and in the case of any such loss, theft or
destruction upon delivery of an appropriate affidavit in such form as shall be
reasonably satisfactory to the Company and include reasonable indemnification of
the Company, or in the event of such mutilation upon surrender and cancellation
of this Warrant, the Company will make and deliver a new Warrant of like tenor,
in lieu of such lost, stolen, destroyed or mutilated Warrant.  Any Warrant
issued under the provisions of this Section 7.7 in lieu of any Warrant alleged
to be lost, destroyed or stolen, or in lieu of any mutilated Warrant, shall
constitute an original contractual obligation on the part of the Company.  This
Warrant shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement.  The Company shall pay all taxes
(other than securities transfer taxes or income taxes) and all other expenses
and charges payable in connection with the preparation, execution and delivery
of Warrants pursuant to this Section.
 
7.8         Rights Offering.  If the Company effects an offering of Equity
Securities pro rata among the holders of its Equity Securities, the Holder shall
be entitled, at its option, to elect to participate in each and every such
offering as though this Warrant had been exercised and the Holder was, at the
time of any such rights offering, then a holder of that number of Equity
Securities to which the Holder is then entitled on the exercise hereof.
 
[Signatures appear on following page]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant No. 2010-03 to be signed
in its name.
 
Dated:  November 30, 2010
 

 
COMPANY:
     
Oak Tree Educational Partners, Inc.
 
a Delaware corporation
       
By:
/s/ Joseph J. Bianco
 
Name: 
Joseph J. Bianco
 
Title:
Chief Executive Officer



Agreed and Accepted
this 30th day of November, 2010


Deerpath Funding, LP
 
a Delaware limited partnership
       
By:
Deerpath Funding General Partner, Inc.
   
its general partner
       
By:
 /s/ James H. Kirby
 
Name:
James H. Kirby
 
Title:
President
 



[Signature Page to Warrant]

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
EXERCISE FORM
WARRANT


OAK TREE EDUCATIONAL PARTNERS, INC.


The undersigned _______________ (“Holder”), pursuant to the provisions of the
accompanying Warrant, hereby elects to purchase _______ shares of Common Stock
of OAK TREE EDUCATIONAL PARTNERS, INC. (the “Company”) covered by the
accompanying Warrant, for an aggregate Exercise Price equal to $__________ (the
“Purchase Price”), and further:


o
Holder elects to pay the Purchase Price to the Company in cash by certified or
official bank check (or via wire transfer) to the Company;

 
o
Pursuant to Section 2.1(b) of the Warrant, Holder hereby elects to pay the
Purchase Price in full through a Cashless Exercise (as defined in the Warrant),
the calculation of which is attached hereto as Annex A; or

 
o
Pursuant to Section 2.1(b) of the Warrant, Holder hereby elects to pay (a) a
portion of the Purchase Price in cash by certified or official bank check (or
via wire transfer) to the Company, and (b) the remaining balance of the Purchase
Price through a Cashless Exercise, the calculation of which is attached hereto
as Annex A.

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.                 o Yes             o No
 

                     
By:
       
Name: 
       
Title:
             
Dated: _________________
 
Address: 
                       


 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the accompanying Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint ___________________, attorney, to
transfer said Warrant on the books of the corporation named therein.



                     
By:
       
Name: 
       
Title:
             
Dated: _________________
 
Address: 
                       



PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ Warrant Shares evidenced by
the accompanying Warrant together with all rights therein, and does irrevocably
constitute and appoint ______________________, attorney, to transfer that part
of said Warrant on the books of the corporation named therein.



                     
By:
       
Name: 
       
Title:
             
Dated: _________________
 
Address: 
                       



FOR USE BY THE ISSUER ONLY:
 
This Warrant No. ________ canceled (or transferred or exchanged) this _____ day
of ___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. ________ issued for ____ shares of Common Stock in
the name of _______________.

 

--------------------------------------------------------------------------------

 
 